United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-188
Issued: April 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2013 appellant filed a timely appeal of an August 28, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition resulting in vomiting on May 31, 2013 in the performance of duty.
FACTUAL HISTORY
On July 16, 2013 appellant, then a 54-year-old senior claims examiner, filed a traumatic
injury claim alleging that she developed stress-related nausea on May 31, 2013 due to the
1

5 U.S.C. § 8101 et seq.

employing establishment’s directive to return to work. Appellant’s supervisor stated that
appellant received an administrative letter requesting that she return to work or provide medical
evidence to cover her absences since her entitlement to medical and wage-loss benefits was
terminated by OWCP on January 25, 2013.
The employing establishment controverted appellant’s claim noting that an April 22,
2013 memorandum directed appellant to return to work following the January 25, 2013
termination of her medical and compensation benefits for an accepted November 23, 2010 right
knee injury. The employing establishment stated that the letter from Andy Tharp, District
Director, was an administrative action and that there was no error or abuse in administering this
memorandum.
Appellant submitted a statement dated July 5, 2013 and noted that Mr. Tharp issued a
memorandum ordering her to return to work on April 25, 2013. She stated that following receipt
of this memorandum she became nauseated and eventually developed intractable vomiting.
Appellant sought treatment at a hospital emergency room. She alleged that the memorandum
from Mr. Tharp aggravated and irritated her to the extent that dormant stress was triggered and
developed into intractable vomiting.
The employing establishment submitted the April 22, 2013 Memorandum Ordering
Return to Work noting that appellant’s claim for medical and wage-loss benefits as a result of her
November 23, 2010 employment injury was terminated effective January 25, 2013. Mr. Tharp
directed her to provide medical documentation within 30 days if her continued absence was a
medical condition. He further noted that, if appellant failed to provide medical documentation,
submit a leave form or report to work, she would be placed in absent without leave (AWOL)
status. Mr. Tharp stated that unless she became available for duty on a regular full-time basis,
management would have no other recourse but to take adverse action against her, up to and
including removal from federal service.
Dr. Steven Verbinski, a Board-certified internist, completed a note dated June 3, 2013
and stated that appellant had an episode of intractable nausea and vomiting that required
hospitalization from May 31 through June 3, 2013. He alleged that she had experienced “a great
deal of stress related to her anxiety from her job.” Dr. Verbinski noted that appellant’s stress
was contributing to her symptoms of vomiting.
OWCP requested additional factual and medical evidence from appellant by letter dated
July 26, 2013. Appellant responded on August 1, 2013 and stated that the April 22, 2013
memorandum caused her to feel jittery and nauseated resulting in hospitalization on
May 31, 2013. She alleged that the memorandum was an abusive inappropriate administrative
action. Appellant stated that the employing establishment and Mr. Tharp were aware that she
planned to appeal the termination and that she could not return to work due to depression,
anxiety, multiple chronic pain issues and a panic attack at work on June 9, 2010. She denied any
outside sources of stress other than her diagnosis of diabetes.
By decision dated August 28, 2013, OWCP denied appellant’s claim finding that she had
not established a compensable factor of employment as she had not submitted corroborating

2

evidence that the April 22, 2013 memorandum constituted error or abuse in an administrative
action.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,8 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.9 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.10 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
2

5 U.S.C. §§ 8101-1893.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

28 ECAB 125 (1976).

9

5 U.S.C. §§ 8101-8193.

10

See Robert W. Johns, 51 ECAB 136 (1999).

3

emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.11 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.12
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.13 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.14 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.15
ANALYSIS
Appellant filed a traumatic injury claim alleging that she developed nausea and vomiting
as the result of stress caused by the receipt of an April 22, 2013 memorandum from the
employing establishment directing her to return to work or provide medical evidence supporting
her inability to do so. In support of her traumatic injury claim, appellant submitted a note dated
June 3, 2013 from Dr. Verbinski alleging that appellant had experienced “a great deal of stress
related to her anxiety from her job” which was contributing to her symptoms of vomiting.
Appellant asserted that her emotional reaction to the April 22, 2013 memorandum
resulted in a physical condition. The Board finds that she has not attributed her emotional
condition and alleged consequential physical reaction to her regular or specially assigned duties.
Therefore, appellant has not alleged a compensable factor under Cutler.16
In Thomas D. McEuen,17 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
11

Cutler, supra note 8.

12

Id.

13

Charles D. Edwards, 55 ECAB 258 (2004).

14

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
15

Roger Williams, 52 ECAB 468 (2001).

16

Cutler, supra note 8.

17

See Thomas D. McEuen, supra note 14.

4

under FECA as such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the facts surrounding the administrative or personnel
action established error or abuse by employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.18
In a memorandum dated April 22, 2013, Mr. Tharp informed appellant of her obligation
to return to work or to provide medical documentation in support of her continued absence. He
further informed appellant that, if she did not report to work or provide the appropriate
documentation, then she could be considered AWOL which could result in other consequences
including termination of her federal service. Although the handling of leave requests and the
supporting documentation is generally related to employment, this is an administrative function
of the employer and not a duty of the employee. An administrative or personnel matter will be
considered to be an employment factor only where the evidence discloses error or abuse on the
part of the employing establishment.19 Appellant argued that the April 22, 3013 memorandum
was an abusive, inappropriate administrative action. She stated that the employing establishment
and Mr. Tharp were aware that she planned to appeal the termination and that she could not
return to work due to depression, anxiety, multiple chronic pain issues and a panic attack at work
on June 9, 2010. The Board finds that appellant’s evidence is insufficient to establish error or
abuse regarding the request for medical documentation supporting her continued absence from
work. The evidence establishes that the employing establishment acted reasonably.20 Appellant
has not established administrative error or abuse in the performance of these actions and
therefore they are not compensable under FECA.
Consequently, appellant has not established her claim for an emotional condition
resulting in a physical consequential injury as she has not attributed her claimed condition to any
compensable employment factors.21 She may submit new evidence or argument with a written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

18

See Richard J. Dube, 42 ECAB 916, 920 (1991).

19

C.S., 58 ECAB 137 (2006).

20

D.L., 58 ECAB 217 (2006).

21

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the August 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 21, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

